234 Ga. 708 (1975)
217 S.E.2d 286
SHEPHERD
v.
SHEPHERD.
30009.
Supreme Court of Georgia.
Submitted June 4, 1975.
Decided July 1, 1975.
John C. Tyler, for appellant.
Glenville A. Haldi, William H. Whaley, for appellee.
UNDERCOFLER, Presiding Justice.
This appeal must be dismissed for failure to comply with Rule 14 (a) which deals with the timely filing of the enumeration of errors. This appeal was filed in this court on April 18, 1975. On May 8, 1975, twenty days had elapsed without the appellant filing his enumeration of *709 errors. Pursuant to Rule 14 (a) counsel was ordered to file the enumeration of errors by May 19, 1975. The enumeration of errors has not been filed.
The appeal must be dismissed for failure to comply with the order of this court issued pursuant to Rule 14 (a). Taylor v. Columbia County Planning Comm., 232 Ga. 155 (205 SE2d 287).
Appeal dismissed. All the Justices concur.